Citation Nr: 1505490	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-00 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from August 1979 to December 1979, and November 1990 to August 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran appealed, and in February 2014, the Board denied the claim.

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court). 
In July 2014, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's February 2014 decision.  In August 2014, the Court issued an Order vacating the February 2014 Board decision.  

In May 2013 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

In the Board's February 2014 decision, it noted that in an October 2003 written statement, the Veteran raised the issues of entitlement to service connection for diabetes, and a vision problem requiring him to wear glasses, but that his intent was not entirely clear.  The Board stated that these issues had not been adjudicated by the Agency of Original Jurisdiction (AOJ), and that the Board therefore did not have jurisdiction over them.  The Board referred these issue to the AOJ for appropriate action.  As it does not appear that these issues have been adjudicated or otherwise disposed of (this is not clear), these issues are again referred to the AOJ for appropriate action (if needed).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the Joint Motion shows that it was essentially agreed that the Board had failed to provide sufficient reasons and bases for its decision.  

At the time of the Board's February 2014 decision, the most recent VA progress notes of record were dated in 2009; there were no private treatment reports of record during the time period in issue.  The most recent VA examination report was dated in February 2010.  

The mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007). Nevertheless, under VA's governing laws and regulations, when available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

Given that the Veteran's most recent VA progress notes are now at least six years old, and that the most recent VA examination report is five years old, the Veteran's most recent treatment records should be obtained (if any), and he should be scheduled for another psychiatric examination.  Id. 

The Veteran is advised that it is his responsibility to report for his examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.   38 C.F.R. § 3.655 (2014).



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for psychiatric symptoms after 2009, in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records.  

If possible, the Veteran himself should submit these records himself to expedite this case. 

2.  After the development requested in the first paragraph of this remand has been completed, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the requested examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination and address his or her findings in the context of the Veteran's work history.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  If it is not possible to assign a GAF score on the basis of the Veteran's PTSD alone, the examiner is asked to so state. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  If a benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




